United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-925
Issued: July 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2007 appellant filed a timely appeal from a November 24, 2006 decision
of the Office of Workers’ Compensation Programs, denying her claim for a right knee injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
right knee injury in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On October 12, 2006 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a right knee medial meniscus tear due to her job. She
indicated that her condition began in November 2005,1 but she did not receive a diagnosis until
1

Appellant began experiencing right knee problems in November 2005 when she fell after exiting her delivery
vehicle. She continued working, believing that her knee condition was related to arthritis.

July 2006 when a magnetic resonance imaging (MRI) scan revealed a torn right medial
meniscus. Appellant’s job duties included delivering mail for six and one-half hours a day on
foot, walking up and down stairs, frequent entering and exiting of her delivery vehicle, lifting up
to 70 pounds and constant lifting, bending and twisting.
A December 18, 2005 emergency room report indicated that appellant had a history of
right knee pain but no known trauma to the knee. An x-ray revealed medial joint space
narrowing. The diagnosis was degenerative joint disease of the right knee.
In reports dated July 3 and 17, 2006 report, Dr. Harold J. Granger, an attending Boardcertified orthopedic surgeon, provided findings on examination and noted that appellant had
experienced right knee pain since November 2005. He diagnosed a right knee meniscal tear.
On July 11, 2006 Dr. Stephen D. Yellin, a Board-certified radiologist, stated that an MRI
scan of appellant’s right knee revealed strains of the anterior and posterior cruciate ligaments, a
mild amount of fluid in the knee joint and bursa, thinned menisci, severe degenerative change of
the medial meniscus, possibly a small tear in the body of the medial meniscus and possibly a cyst
in the mid lateral tibial plateau. He did not address as to the cause of appellant’s right knee
conditions.
On October 3, 2006 Dr. Granger stated that appellant began experiencing right knee pain
shortly after she fell in November 2005. He stated, “While no one can be certain, it is possible
that this type of injury can lead to a torn meniscus subsequently, requiring surgery.”
On October 23, 2006 the Office asked appellant to provide additional evidence, including
a comprehensive medical report explaining how her right medial meniscus tear was causally
related to factors of her employment. No new medical evidence was submitted.
By decision dated November 24, 2006, the Office denied appellant’s claim on the
grounds that the medical evidence did not establish a causal relationship between her right knee
medial meniscus tear and her employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.2 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
2

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

2

be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.3
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed injury and her
employment.4 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing her
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and her medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.5
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof in establishing that
her right knee medial meniscus tear is causally related to factors of her federal employment.
A December 18, 2005 emergency room report indicated that appellant was experiencing
right knee pain. An x-ray revealed medial joint space narrowing. The diagnosis was
degenerative joint disease of the right knee. This report does not address the issue of causal
relationship. Additionally, the diagnosis is degenerative joint disease, not a meniscal tear.
Therefore, this report does not establish that appellant sustained a right knee meniscal tear
causally related to factors of her employment.
Dr. Granger diagnosed a right knee meniscal tear and stated that appellant began
experiencing right knee pain shortly after she fell in November 2005. He stated, “While no one
can be certain, it is possible that this type of injury can lead to a torn meniscus subsequently,
requiring surgery.” The Board finds that Dr. Granger’s opinion regarding causal relationship is
speculative. Dr. Granger indicated only that it was “possible” that her November 2005 fall
resulted in a torn right knee meniscus. He did not provide a rationalized opinion explaining how
appellant’s torn meniscus was causally related to her fall in November 2005 or to her
employment duties. Dr. Granger did not explain how appellant’s work as a letter carrier
contributed to the diagnosed condition. For these reasons, appellant has not met her burden of
proof in establishing her occupational disease claim for a right knee torn medial meniscus.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.

3

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

4

Donald W. Long, 41 ECAB 142 (1989).

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 24, 2006 is affirmed.
Issued: July 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

